Citation Nr: 1440298	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for aortic regurgitation (claimed as heart murmurs).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).

The Veteran served on active duty from April 1989 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO.

The Veteran testified from the RO via videoconference technology in November 2012 at a hearing with the undersigned Veterans Law Judge; the hearing transcript is of record.

In March 2014, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The currently demonstrated aortic regurgitation is shown as likely as not to have had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by aortic regurgitation is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required at this time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including endocarditis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Veteran avers that his heart disorder was initially manifested during his period of active service.  

In January 1996, a routine ECG report during service showed that the Veteran had a "nonspecific T-wave abnormality, abnormal ECG."  Otherwise, the service treatment records, to include the separation examination report, are negative for complaints or findings referable to a heart disorder.  

In February 2001, the Veteran is shown to have had an emergency room visit because he felt dizzy while at work and reported having lost the feeling in his hands and feet.  See February 2001 Hillcrest Private Treatment Record.  A heart murmur was found during the examination, and an ECG revealed nonspecific T-wave abnormality (abnormal ECG was noted).  

The notation on the report indicated that, when compared to an ECG of October 2000, no significant change was found.  That same month, the Veteran sought out a cardiologist who reviewed his February 2001 ECG and performed an echocardiogram.  

The cardiologist assessed that the Veteran had aortic regurgitation, probably on the basis of a leaking tricuspid/aortic valve; mild ventricular dilatation; and mild arrhythmia, which actually brought him to the doctor's attention.  

A December 2009 private cardiologist report indicated that the Veteran still had aortic regurgitation, non-rheumatic, chronic.  

The Veteran has provided competent and credible statements and testimony with respect to his claimed heart condition.  

In a February 2010 statement, the Veteran explained that he was experiencing a decline in physical stamina by the time he was leaving service.  On several occasions, he reported experiencing numbing of his hands and feet.  He noted that, by 2001 when he sought emergency treatment, he was experiencing essentially what were similar symptoms to what he felt in service.  His heart condition had not improved and remained steady and chronic.  

The record includes a current diagnosis of aortic regurgitation beginning in 2001, and findings of an abnormal ECG approximately one year prior to separation from service.  As the disability was not shown within the one-year presumptive timeframe, service connection on a presumptive basis is not for application.  See 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331.  

However, as previously mentioned, 38 C.F.R. § 3.303(b) allows for service connection if the record reflects either subsequent manifestations of the same chronic disease at a later date, however remote, unless clearly attributable to intercurrent causes or continuity of symptomatology where the condition noted during service (the abnormal ECG in this instance, or irregular heartbeat) is not shown to be chronic or where the chronicity in service is not adequately supported.  See 38 C.F.R. § 3.303(b).  

Endocarditis (all forms of valvular heart disease) is an enumerated disease, thus consideration under 38 C.F.R. § 3.303(b) is valid.  See Walker, 708 F.3d 1331.  The record confirms that the Veteran has an aortic heart valve condition.  See April 2014 VA Examination.

On this record, based upon the Veteran's credible statements of symptomatology he observed during and after service, and based upon the medical evidence indicating that the Veteran is shown to have had aortic regurgitation of chronic nature shortly after service, the Board finds that the evidence to be in relative equipoise in showing as likely as not that the aortic regurgitation had its clinical onset during service.   

The Board acknowledges that the Veteran underwent a VA examination in April 2014 whereby the examiner ultimately found that, in service, the Veteran had a heart murmur (based upon the 1996 ECG) but that it was "not diagnostic of any specific heart condition."  The examiner found that the in-service heart murmur was not aortic regurgitation and opined against a causal link to service.

However, the Board finds the opinion to be of limited probative value due to the examiner failure to address all the evidence of record, including the Veteran's credible lay assertions.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for aortic regurgitation (claimed as heart murmur) is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


